Judgment unanimously affirmed, without costs. The trial court accepted the version of *771the plaintiffs with respect to the matters at issue. Upon this basis the findings should be corrected so as to direct that plaintiffs’ Exhibit 5 be reformed to conform to the agreement and intention of the parties, which instrument in its present state, by reason of the mistake of both parties and the scrivener, does not accurately state the agreement of the parties with respect to the four-foot strip and the date of re-execution. Plaintiffs’ Exhibit 5 is, therefore, directed to be reformed so as to have effect as of February 28, 1918, and to relate to the four-foot strip on the northerly side of lot 309, and upon the basis of that finding the judgment may properly stand. Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ. Settle order on notice.